***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      WILLIAM O’BRIEN v. CITY OF NEW HAVEN
                    (AC 39102)
                    (AC 39107)
                       Sheldon, Prescott and Elgo, Js.

                                   Syllabus

The plaintiff, who was formerly the tax assessor for the defendant, the
    city of New Haven, brought this action against the defendant seeking
    indemnification for attorney’s fees and costs he sustained while
    defending a civil action that had been brought against him in 2010 by
    T Co., in which T Co. alleged misdeeds by the plaintiff arising out of
    his role as tax assessor. The defendant had refused to defend the plaintiff
    in that action, and he retained his own counsel and incurred attorney’s
    fees and costs. The plaintiff thereafter prevailed in the underlying action
    in 2015 and, within four months of the judgment, filed a notice with the
    defendant of his intent to seek indemnification pursuant to the statute
    (§ 7-101a [b]) that governs indemnification claims by municipal employ-
    ees against municipalities, which requires the municipality to save harm-
    less any such municipal employee from financial loss and expense,
    including legal fees and costs, arising out of any claim or demand insti-
    tuted against such employee by reason of alleged malicious, wanton or
    wilful act or ultra vires act on the part of such employee while acting
    in the discharge of his duties, unless judgment is rendered against the
    employee in the underlying action. The plaintiff commenced the present
    action seeking to recover those attorney’s fees and costs incurred in
    the underlying action less than six months after judgment was rendered
    in that action. The defendant filed a motion to dismiss claiming that
    the plaintiff’s notice and action were untimely pursuant to § 7-101a (d),
    which requires the employee to commence an action for indemnification
    against a municipality within two years of when the ‘‘cause of action
    therefor arose,’’ and to give notice to the municipality of an intent to
    commence such action within six months after such ‘‘cause of action
    has accrued.’’ Specifically, the defendant claimed that the term ‘‘cause
    of action’’ in § 7-101a (d) should be interpreted as the third party’s cause
    of action against the municipal employee and, thus, referred to the tort
    action brought in 2010 by T Co. alleging misdeeds by the plaintiff,
    rendering the notice and present action, both filed in 2015, untimely.
    The trial court, having determined that the plaintiff’s notice and action
    were timely filed within six months of the date that the underlying
    action was resolved, denied the motion to dismiss. Thereafter, the court
    rendered judgment in favor of the plaintiff on his complaint and awarded
    him attorney’s fees and costs for defending the underlying action, but
    denied his request for attorney’s fees and costs for prosecuting the
    present action. Both the defendant and the plaintiff appealed from that
    judgment, and this court consolidated the appeals. Held:
1. The defendant could not prevail on its claim that the trial court improperly
    determined that the notice and present action were timely filed: a plain
    reading of the text of § 7-101a (d) and its relationship to other similar
    statutes revealed that the plaintiff’s claim for indemnification accrued,
    and the six month notice period and the two year limitation period
    began to run, when he first could have successfully held the defendant
    liable for the expenses that he incurred in that underlying action, which
    could not have occurred until that action was resolved in the plaintiff’s
    favor, and the plaintiff’s notice and action were therefore timely filed
    within six months of the judgment rendered in that action; moreover,
    the legislature could not have intended to create the bizarre and irrational
    result that would follow from the defendant’s interpretation of § 7-101a
    (d), under which the six month notice period to file notice of an intention
    to sue could expire before the municipal employee was served with the
    action arising out of his allegedly tortious conduct, and although the
    defendant argued that notice must be given to the municipality prior to
    judgment in the underlying action because, otherwise, the municipality
    would be deprived of the opportunity to investigate, defend against, or
    settle the claims it may ultimately be required to indemnify, this court
    declined to extend the requirement of notice beyond what the text of
    § 7-101a (d) required, as § 7-101a did not impose a duty to defend and
    there was no requirement that the municipality have prior knowledge
    of the underlying action for it to be liable to indemnify the employee
    under § 7-101a (b).
2. The trial court properly denied the plaintiff’s request to recover all attor-
    ney’s fees and costs incurred to prosecute the present action; although
    the plaintiff claimed that § 7-101a authorized the reimbursement of his
    expenses incurred in prosecuting the present indemnification action
    against the defendant, that statute authorizes an award of legal fees
    arising out of any claim, demand, or suit instituted ‘‘against’’ the officer
    or employee, and does not authorize an award of costs expended to
    enforce the right to indemnification under § 7-101a against a municipal-
    ity, and because the present action for indemnification was initiated by
    the plaintiff, not against him, the plaintiff was not entitled under § 7-
    101a to the reimbursement of attorney’s fees incurred in this action.
       Argued September 14—officially released December 5, 2017

                             Procedural History

   Action for indemnification for attorney’s fees and
costs sustained by the plaintiff in defending against a
separate civil action brought against him, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Haven, and tried to the court, Frechette,
J.; judgment for the plaintiff, from which the defendant
and the plaintiff filed separate appeals to this court;
thereafter, this court consolidated the appeals.
Affirmed.
  Proloy K. Das, with whom was Joseph B. Schwartz,
for the appellant in AC 39102 and the appellee AC
39107 (defendant).
  Vincent F. Sabatini, for the appellee in AC 39102
and the appellant AC 39107 (plaintiff).
                           Opinion

   ELGO, J. These consolidated appeals concern the
indemnification provisions of General Statutes § 7-101a.
The defendant, the city of New Haven, appeals from
the judgment of the trial court in favor of the plaintiff,
William O’Brien, its former tax assessor, awarding him
the attorney’s fees and costs that he incurred in
defending himself in a prior action brought by a third
party.1 In its appeal, the defendant claims that the plain-
tiff’s action for indemnification was barred because he
failed to comply with the notice requirement and time
limitations of § 7-101a (d). In his appeal, the plaintiff
challenges the trial court’s denial of his request for the
attorney’s fees and costs that he incurred in bringing
the present action, claiming that § 7-101a authorizes
such an award.2 We affirm the judgment of the trial
court.
   The following facts and procedural history, as set
forth in the trial court’s memorandum of decision, are
relevant to this appeal. ‘‘On November 20, 2010, the
plaintiff was sued by Tax Data Solutions, LLC (Tax
Data), in the action of Tax Data Solutions, LLC v.
O’Brien, Superior Court, judicial district of New Haven,
Docket No. CV-10-6016263-S [prior action]. In that
action, Tax Data alleged that [while] the plaintiff was
the tax assessor for the defendant . . . Tax Data was
subjected to various misdeeds by the plaintiff. Upon
receiving notice of the lawsuit, the plaintiff contacted
the defendant by way of the mayor and the defendant’s
counsel, Victor Bolden, and requested that the defen-
dant provide the plaintiff with legal representation in
the [action] since it involved his duties as tax assessor.
The defendant refused . . . the plaintiff’s request, even
after judgment entered in his favor in the [prior action].
   ‘‘The plaintiff further alleges that he then hired private
counsel, the law firm of Sabatini and Associates, LLC,
in order to convince the defendant to provide [him]
with legal representation. The defendant continued to
refuse to provide legal representation, and on Decem-
ber 22, 2010, Bolden wrote a letter to the plaintiff’s
counsel wherein he stated that the defendant would
not provide a defense, but pursuant to [§] 7-101a (b),
if no judgment was rendered against the plaintiff, then
the defendant would indemnify him for financial loss
and expenses, which included attorney’s fees, provided
he was also acting in the discharge of his duties. The
plaintiff subsequently retained Sabatini and Associates,
LLC, to defend him in the [prior action], and he
expended money for the legal services and fees associ-
ated with his defense.
   ‘‘In the [prior] action, the court [rendered] judgment
in the plaintiff’s favor on January 15, 2015. The plaintiff
further alleges that as a result of this favorable judg-
ment, Sabatini and Associates, LLC, presented the
defendant with the plaintiff’s bill for attorney’s fees,
but the defendant again refused to pay said fees, despite
having an obligation to defend or indemnify the plaintiff
pursuant to § 7-101a.’’
   Pursuant to § 7-101a (d), on April 24, 2015, the plain-
tiff filed a notice with the defendant’s city clerk of his
intention to bring an action for indemnification. On May
26, 2015, the plaintiff commenced the present action
by service of process on the defendant’s city clerk.
   The trial court continued: ‘‘On July 14, 2015, the
defendant filed a motion to dismiss the plaintiff’s com-
plaint on the ground that the plaintiff failed to provide
timely and proper notice required by § 7-101a. The court
. . . issued a memorandum of decision on November
10, 2015, denying the defendant’s motion to dismiss on
the ground that the notice provided to the defendant
on April 24, 2015, was timely, as it was filed with the
defendant’s [city] clerk within six months of receiving
a final judgment in the [prior] action.
   ‘‘The plaintiff then filed an amended complaint on
December 15, 2015, alleging the same facts as his origi-
nal complaint, but revising his prayer for relief. The
defendant filed an answer and special defense to the
plaintiff’s amended complaint on December 22, 2015,
denying or leaving the plaintiff to his proof as to the
allegations in the amended complaint. As for the defen-
dant’s special defense, it allege[d] that the plaintiff’s
claim is barred because the notice provided by the
plaintiff to the defendant was untimely and improper.
On December 23, 2015, the plaintiff filed a response to
the defendant’s special defense, alleging that the issue
of notice was previously adjudicated by the court [when
it] denied the defendant’s motion to dismiss.’’
  The matter was tried to the court. In its memorandum
of decision dated March 29, 2016, the court concluded
that (1) the notice provided by the plaintiff to the defen-
dant pursuant to § 7-101a (d) was proper and timely;
(2) the plaintiff was entitled to recoup attorney’s fees
and costs he expended to defend himself in the prior
action; but (3) the plaintiff was not entitled to recoup
costs and attorney’s fees he incurred to prosecute the
present action against the defendant.3 These appeals
followed.
                             I
   The principal question raised by the defendant’s
appeal is when did the plaintiff’s cause of action for
indemnification pursuant to § 7-101a (b) accrue for the
purposes of the notice requirement and time limitations
set forth in § 7-101a (d). The defendant maintains that
the time limitations in § 7-101a (d) began to run when
Tax Data’s cause of action against the plaintiff arose
in 2010, and that therefore, the present action was not
timely filed.
  At the outset, we note that ‘‘[i]ssues of statutory con-
struction raise questions of law, over which we exercise
plenary review.’’ (Internal quotation marks omitted.)
State v. Jackson, 153 Conn. App. 639, 643, 103 A.3d 166
(2014) cert. denied, 315 Conn. 912, 106 A.3d 305 (2015);
see also Dark-Eyes v. Commissioner of Revenue Ser-
vices, 276 Conn. 559, 570, 887 A.2d 848 (2006) (statutory
interpretation gives rise to issue of law over which this
court’s review is plenary).
   We first set forth the relevant statutory language of
§ 7-101a. Section 7-101a (a) provides in relevant part:
‘‘Each municipality shall protect and save harmless any
municipal officer, whether elected or appointed, of any
board, committee, council, agency or commission . . .
or any municipal employee, of such municipality from
financial loss and expense, including legal fees and
costs, if any, arising out of any claim, demand, suit or
judgment by reason of alleged negligence, or for alleged
infringement of any person’s civil rights, on the part
of such officer or such employee while acting in the
discharge of his duties.’’
   Section 7-101a (b) provides: ‘‘In addition to the pro-
tection provided under subsection (a) of this section,
each municipality shall protect and save harmless any
such municipal officer or municipal employee from
financial loss and expense, including legal fees and
costs, if any, arising out of any claim, demand or suit
instituted against such officer or employee by reason
of alleged malicious, wanton or wilful act or ultra vires
act, on the part of such officer or employee while acting
in the discharge of his duties. In the event such officer
or employee has a judgment entered against him for a
malicious, wanton or wilful act in a court of law, such
municipality shall be reimbursed by such officer or
employee for expenses it incurred in providing such
defense and shall not be held liable to such officer and
employee for any financial loss or expense resulting
from such act.’’
   Subsections (a) and (b) of § 7-101a plainly provide
three causes of action: (1) a municipal employee’s
indemnification action pursuant to § 7-101a (a); (2) a
municipal employee’s indemnification action pursuant
to § 7-101a (b); and (3) a municipality’s reimbursement
action pursuant to § 7-101a (b). In order to bring an
action under either subsection (a) or (b) of § 7-101a,
the municipal employee must comply with the time
limitations and notice requirement set forth in § 7-
101a (d).
  Section 7-101a (d) provides in relevant part: ‘‘No
action shall be maintained under this section against
such municipality . . . unless such action is com-
menced within two years after the cause of action there-
for arose nor unless written notice of the intention to
commence such action and of the time when and the
place where the damages were incurred or sustained
has been filed with the clerk of such municipality within
six months after such cause of action has accrued.’’
   The following principles governing statutory con-
struction are well established and guide our analysis.
‘‘When construing a statute, our fundamental objective
is to ascertain and give effect to the apparent intent of
the legislature. . . . In other words, we seek to deter-
mine, in a reasoned manner, the meaning of the statu-
tory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply.’’ (Internal quotation marks omitted.) State
v. Drupals, 306 Conn. 149, 159, 49 A.3d 962 (2012). We
note that, under General Statutes § 1-2z, ‘‘[t]he meaning
of a statute shall, in the first instance, be ascertained
from the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered.’’ ‘‘The test
to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation.’’ (Internal quotation marks omit-
ted.) State v. Drupals, supra, 159, citing Weems v.
Citigroup, Inc., 289 Conn. 769, 779, 961 A.2d 349 (2008).
   ‘‘[S]tatutes must be construed, if possible, such that
no clause, sentence or word shall be superfluous, void
or insignificant . . . .’’ (Internal quotation marks omit-
ted.) Housatonic Railroad Co. v. Commissioner of Rev-
enue Services, 301 Conn. 268, 303, 21 A.3d 759 (2011).
‘‘When a statute is not plain and unambiguous, we also
look for interpretative guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation and [common-
law] principles governing the same general subject mat-
ter . . . .’’ (Internal quotation marks omitted.) State v.
Drupals, supra, 306 Conn. 159, citing Francis v. Fonf-
ara, 303 Conn. 292, 297, 33 A.3d 185 (2012).
   ‘‘When the meaning of a statute initially may be deter-
mined from the text of the statute and its relationship
to other statutes . . . extratextual evidence of the
meaning of the statute shall not be considered. . . .
When the meaning of a provision cannot be gleaned
from examining the text of the statute and other related
statutes without yielding an absurd or unworkable
result, extratextual evidence may be consulted. . . .
[E]very case of statutory interpretation . . . requires
a threshold determination as to whether the provision
under consideration is plain and unambiguous. This
threshold determination then governs whether extra-
textual sources can be used as an interpretive tool. . . .
[O]ur case law is clear that ambiguity exists only if the
statutory language at issue is susceptible to more than
one plausible interpretation.’’ (Citation omitted; inter-
nal quotation marks omitted.) State v. Jackson, supra,
153 Conn. App. 643–44.
   ‘‘A primary rule of statutory construction is that if
the language of the statute is clear, it is presumed that
the words express the intent of the legislature. . . .
The court must interpret the statute as written . . .
and it is to be considered as a whole, with a view
toward reconciling its separate parts in order to render
a reasonable overall interpretation. . . . By its terms
. . . § 7-101a (a) is a provision in this indemnification
statute which protects municipal officers and full-time
municipal employees from financial loss and expenses
arising out of damage suits . . . . Subsection (d) of
. . . § 7-101a specifically limits its application to
actions maintained under . . . § 7-101a.’’ (Citations
omitted; internal quotation marks omitted.) Orticelli v.
Powers, 197 Conn. 9, 13–14, 495 A.2d 1023 (1985).
   As the plain language of § 7-101a reveals, the key
difference between indemnification actions under sub-
sections (a) and (b) involves the type of allegations
against the municipal officer or employee in the prior
action and the result of that prior action. If the prior
action involves allegations of negligence or infringe-
ment of any person’s civil rights on the part of the
municipal officer or employee, then the municipal offi-
cer or employee can maintain an action against the
municipality under § 7-101a (a). If the prior action
involves allegations of malicious, wanton or wilful acts
or ultra vires acts on the part of the municipal officer
or employee, the indemnification action by the
employee is maintained under § 7-101a (b). According
to § 7-101a (b), however, the municipality will not be
liable to the municipal officer or employee if the officer
or employee has a judgment entered against him or her
for a malicious, wanton or wilful act in a court of law.4
If the municipal officer or employee has a judgment
entered against him or her for a malicious, wanton or
wilful act in a court of law, and the municipality has
expended resources in providing a defense for him or
her in that action, the municipal officer or employee
will be liable to the municipality for all expenses that
the municipality incurred in providing that defense.5
  In the present case, it is uncontested that Tax Data’s
complaint in the prior action included allegations of
malicious, wanton or wilful acts or ultra vires acts on
the part of the plaintiff. As a result, the plaintiff’s indem-
nification action here is maintained under § 7-101a (b).
   As previously discussed, to maintain an indemnifica-
tion action pursuant to § 7-101a (b), the municipal
employee must comply with the notice requirement and
time limitations of § 7-101a (d). The phrase ‘‘under this
section’’ in § 7-101a (d) restricts its time limitations and
notice provision to apply only to actions maintained
under § 7-101a (a) and (b).6 As our Supreme Court has
recognized, ‘‘[a] plain reading of the whole statute indi-
cates that the limitation and notice provisions of § 7-
101a (d) are applicable only to actions for indemnifica-
tion maintained under § 7-101a (a) and to an action for
reimbursement of defense expenses pursuant to § 7-
101a (b).’’ Orticelli v. Powers, supra, 197 Conn. 14.
‘‘Subsection (d) of . . . § 7-101a specifically limits its
application to actions maintained under . . . § 7-
101a.’’ Id. It logically follows that the party required to
file such notice with the clerk of the municipality in an
indemnification action pursuant to § 7-101a (b) is the
municipal employee seeking indemnification pursuant
to § 7-101a (b). See Cannada v. Grady, Superior Court,
judicial district of Hartford, Docket No. CV-98-0584296
(September 7, 2001) (30 Conn. L. Rptr. 404, 406).
   The text of § 7-101a (d) provides that the two year
time limitation begins when the ‘‘cause of action there-
for arose’’ and the six month time frame for notice
begins when the ‘‘cause of action has accrued.’’ As our
Supreme Court has explained, ‘‘[a]pplied to a cause of
action, the term to accrue means to arrive; to com-
mence; to come into existence; to become a present
enforceable demand. . . . While the statute of limita-
tions normally begins to run immediately upon the
accrual of the cause of action, some difficulty may arise
in determining when the cause or right of action is
considered as having accrued. The true test is to estab-
lish the time when the plaintiff first could have success-
fully maintained an action.’’ (Citation omitted; internal
quotation marks omitted.) Coelho v. ITT Hartford, 251
Conn. 106, 111, 752 A.2d 1063 (1999). Accordingly, under
established precedent, to determine when a cause of
action has accrued for purposes of an indemnification
action under § 7-101a (b), we look to when the plaintiff
first could successfully bring such an action.
   We now turn to the question of when the time limita-
tions and notice requirement set forth in § 7-101a (d)
begin to run for purposes of a § 7-101a indemnification
action, an issue on which the decisions of our Superior
Courts are divided.7 Several trial court decisions have
held that the notice requirement and time limitations
in § 7-101a (d) begin to run when the prior action is
resolved. See Spatola v. New Milford, Superior Court,
judicial district of Litchfield, Docket No. CV-07-4005617-
S (September 26, 2007) (44 Conn. L. Rptr. 242, 243);
Cannada v. Grady, supra, 30 Conn. L. Rptr. 406; Knapp
v. Derby, Superior Court, judicial district of Ansonia-
Milford, Docket No. 95-0049918-S (January 15, 1998)
(21 Conn. L. Rptr. 149, 150). Other trial court decisions
have held that the notice requirement and time limita-
tions in § 7-101a (d) begin to run when the third party
tortious cause of action against the employee arises. See
Deleon v. Winiarski, Superior Court, judicial district of
Hartford, Docket No. CV-00-0800607-S (March 8, 2001);
Cooney v. Montes, Superior Court, judicial district of
Hartford, Docket No. CV-90-0372152-S (May 18, 1992)
(6 Conn. L. Rptr. 442).
  The court in the present case determined that the
notice requirement and time limitations in § 7-101a (d)
began to run when the prior action was resolved. The
defendant raises several arguments challenging the pro-
priety of that determination.
   It is well established that the law favors rational and
sensible statutory construction. See, e.g., Maciejewski
v. West Hartford, 194 Conn. 139, 151–52, 480 A.2d 519
(1984) (‘‘The unreasonableness of the result obtained
by the acceptance of one possible alternative interpreta-
tion of an act is a reason for rejecting that interpretation
in favor of another which would provide a result that
is reasonable. . . . When two constructions are possi-
ble, courts will adopt the one which makes the [statute]
effective and workable, and not one which leads to
difficult and possibly bizarre results.’’ [Citations omit-
ted; internal quotation marks omitted.]) To hold that
the term ‘‘cause of action’’ as used in § 7-101a (d) refers
to the alleged tortious conduct underlying the prior
action would create an irrational result. For example,
the six month time limitation to file notice of an inten-
tion to sue required by § 7-101a (d) could expire before
the officer or employee has been sued for the allegedly
tortious conduct. In such circumstances, the employee
or officer would lose the protections of § 7-101a due
to the inability to give timely notice to the municipality.
The legislature could not have intended such a
bizarre result.
   We next address the defendant’s arguments in sup-
port of its claim that ‘‘cause of action,’’ as used in § 7-
101a (d), refers to the cause of action in the prior action.
The defendant cites to our Supreme Court’s decisions
in Orticelli v. Powers, supra, 197 Conn. 9, and Norwich
v. Silverberg, 200 Conn. 367, 511 A.2d 336 (1986), to
support its interpretation of § 7-101a (d). Those cases,
however, did not involve the application of § 7-101a (d)
to a cause of action properly brought pursuant to § 7-
101a (a) or (b).
   In Orticelli v. Powers, supra, 197 Conn. 9, the plaintiff
brought an action alleging a violation of his civil rights
pursuant to 42 U.S.C. § 1983 against the defendants, the
Town of Bethel’s Board of Education and its members,
for wrongful termination of his teaching contract. The
defendants claimed that the plaintiff’s cause of action
was barred due to his noncompliance with the time
limitations of § 7-101a (d). Our Supreme Court held that
§ 7-101a (d) had no application to the plaintiff’s § 1983
action.8 Id., 14. In Norwich v. Silverberg, supra, 200
Conn. 367, the plaintiff city brought a legal malpractice
action against its municipal employee. The municipal
employee, in turn, attempted to bring an indemnifica-
tion action against the city under § 7-101a. Id. Our
Supreme Court held that § 7-101a did not apply to
actions involving a municipality suing its own
employee, thus, the court did not apply the notice
requirement and time limitations of § 7-101a (d) to the
case. Id., 375. Unlike in Orticelli and Norwich, the plain-
tiff in the present case has properly pursued a § 7-
101a (b) indemnification action against the defendant
to recover expenses that he incurred in a prior action
initiated by a third party. Hence, the cases cited provide
no support for the defendant’s argument.
   To further support its contention that the term ‘‘cause
of action’’ in § 7-101a (d) refers to the third party’s cause
of action against the plaintiff in the prior action, the
defendant argues that notice must be given to the
municipality prior to judgment in the prior action
because, otherwise, the municipality would be deprived
of the opportunity to investigate, defend against, or
settle the claims it may ultimately be required to indem-
nify, and the municipality would likely be without insur-
ance coverage for the loss. The defendant contends that
its interpretation of ‘‘cause of action’’ is supported by
the legislature’s inclusion of § 7-101a (c), which autho-
rizes municipalities to purchase liability insurance.
   Section 7-101a (c) provides: ‘‘Each such municipality
may insure against the liability imposed by this section
in any insurance company organized in this state or in
any insurance company of another state authorized to
write such insurance in this state or may elect to act
as self-insurer of such liability.’’ The defendant argues
that if a municipality was not informed of the third-party
claim before judgment was rendered in the underlying
action, it would not be able to inform its insurance
carrier of a potential claim and the insurer would be
unable to investigate and defend that claim. The defen-
dant claims that, ultimately, the municipality would be
without insurance coverage for such claims. As the
Supreme Court stated in Norwich v. Silverberg, supra,
200 Conn. 372, ‘‘subsection [(c) of § 7-101a] authorizes
municipalities to purchase insurance to cover ‘the liabil-
ity imposed by [§ 7-101a].’ ’’ There is no evidence in
the record before this court, however, that insurance
coverage for such claims would not be available. Fur-
ther, a municipality’s ability or inability to obtain insur-
ance coverage authorized by subsection (c) is a separate
matter. We decline to consider such extratextual evi-
dence in our analysis.
   The defendant also argues that the reimbursement
language in § 7-101a (b) presupposes that the municipal-
ity will be aware of the third party’s action against the
municipal employee. We acknowledge that a reimburse-
ment of defense expenses would only occur if the
municipality provided a defense in the prior action, and
that a defense can be mounted only if the municipality
has knowledge of the prior action. Knowledge of the
prior action, however, is not required for a municipality
to be liable to indemnify its employee under § 7-101a
(b).9 The requirement of notice for a municipal officer
or employee to bring a § 7-101a action against the
municipality is contained within § 7-101a (d), and we
decline to extend the requirement of notice beyond
what the text of the statute requires.
   At oral argument before this court, the defendant
claimed that § 7-101a imposed on the municipality a
duty to defend, citing to the word ‘‘protect’’ in § 7-101a
(a) and (b). The defendant’s interpretation of ‘‘cause
of action’’ might have some merit if the provisions of
§ 7-101a incorporated a duty to defend, as that might
provide some relationship between the notice required
for a § 7-101a action and the cause of action in the prior
action. Our Supreme Court, however, in Vibert v. Board
of Education, 260 Conn. 167, 174–76, 793 A.2d 1076
(2002), has stated that the language ‘‘protect and save
harmless’’ establishes a duty to indemnify, not a duty to
defend. The court in Vibert noted that General Statutes
§ 10-23510 contained the same ‘‘protect and save harm-
less’’ language as set forth in § 7-101a. Id., 173–74 (‘‘we
previously have interpreted . . . § 7-101a, a statute
that uses the same ‘protect and save harmless’ language
[as § 10-235] in the context of affording certain protec-
tions to a municipal officer or employee against whom
a legal claim has been asserted, as an indemnification
statute’’ [footnote omitted]). In recognizing that the
‘‘protect and save harmless’’ language of § 10-235 (b)
‘‘clearly mandates that a board of education indemnify
a teacher for conduct falling within the purview of that
subsection’’; id., 173; our Supreme Court concluded that
the reimbursement language in § 10-235 (b) did not
impose a duty to defend. Id., 173–75. ‘‘Rather, the legisla-
ture intended merely to provide that, in cases in which
the board of education chooses to incur expenses in
providing a defense and a judgment for wilful, wanton
or malicious conduct subsequently is rendered against
the teacher, the teacher then would be required to reim-
burse the board of education for the expenses that it had
incurred in providing a defense.’’ (Emphasis added.)
Id., 175–76.
   Our Supreme Court’s analysis in Vibert compels a
similar conclusion here. Indeed, at oral argument before
this court, the defendant stated that ‘‘the city has to
have the opportunity to determine whether to defend,’’
effectively conceding that § 7-101a imposes no duty to
defend on the municipality because the opportunity to
choose to defend is, by its very nature, not a duty to
defend. Although the language of § 7-101a suggests that
a municipality may choose to defend its employees,
nothing in its provisions imposes upon it a duty to
defend.11
   Further, the defendant argues that § 7-101a (d) con-
tains no provision regarding the municipality ‘‘reimburs-
ing’’ the employee after a judgment has been rendered.
As previously discussed, pursuant to § 7-101a (b), the
municipality will not be liable to the municipal officer
or employee if the officer or employee has a judgment
rendered against him or her in a court of law for mali-
cious, wanton or wilful acts. Therefore, the municipal
officer or employee will not be able to successfully
maintain an action against the municipality until there
is a determination of the prior action in the employee’s
favor. Although the defendant is correct that § 7-101a
(b) does not include the same reimbursement language
for the municipal employee, it does include an obliga-
tion for the municipality to ‘‘protect and save harmless
any such municipal officer or municipal employee from
financial loss and expense, including legal fees and
costs, if any, arising out of any claim, demand or suit
instituted against such officer or employee by reason
of alleged malicious, wanton or wilful act or ultra vires
act. . . .’’12 General Statutes § 7-101a (b).
   Despite the numerous arguments presented by the
defendant to support its contention that the term ‘‘cause
of action’’ in § 7-101a (d) should be interpreted as the
third party’s cause of action against the municipal offi-
cer or employee in the prior action, we ultimately are
not persuaded. According to the text of § 7-101a itself,
and its relationship to other similar statutes, the cause
of action for the plaintiff’s claim for indemnification
accrued, and the six month notice period and the two
year limitation period of § 7-101a (d) began to run, when
the plaintiff first could have successfully held the defen-
dant liable. The plaintiff could not have successfully
done so under § 7-101a (b) until the prior action con-
cluded, which occurred on January 15, 2015. Because
notice was provided to the defendant on April 24, 2015,
it therefore was timely filed with the defendant’s city
clerk within the six month period. Further, the plaintiff
commenced the indemnification action on May 26, 2015,
thereby satisfying the two year time limitation of § 7-
101a (d) as well.
                            II
   We next consider the plaintiff’s appeal. In its memo-
randum of decision, the trial court denied the plaintiff’s
request to recover all attorney’s fees and costs he
incurred to prosecute the present indemnification
action. The plaintiff claims that the phrase ‘‘financial
loss’’ in § 7-101a authorizes the reimbursement of his
expenses incurred in prosecuting this action against
the defendant.13 The defendant argues that the plaintiff
is not entitled to recover the attorney’s fees and costs
he expended in the present action because § 7-101a (b)
does not authorize the recovery of such attorney’s fees
and costs. We agree with the defendant.
  ‘‘It is well entrenched in our jurisprudence that Con-
necticut adheres to the American rule. . . . Under the
American rule, a party cannot recover attorneys’ fees
in the absence of statutory authority or a contractual
provision.’’ (Citation omitted.) Doe v. State, 216 Conn.
85, 106, 579 A.2d 37 (1990); see Gino’s Pizza of East
Hartford Inc. v. Kaplan, 193 Conn. 135, 140, 475 A.2d
305 (1984) (‘‘[t]he rule in Connecticut is that absent
contractual or statutory authorization, each party must
pay its own attorneys’ fees’’).
  Whether § 7-101a (b) authorizes an award of attor-
ney’s fees to the plaintiff presents a question of statutory
construction, over which our review is plenary. See
Fennelly v. Norton, 294 Conn. 484, 492, 985 A.2d
1026 (2010).
   The plaintiff argues that such statutory authorization
is contained in § 7-101a, which authorizes an award of
legal fees ‘‘arising out of any claim, demand, or suit
instituted against such officer or employee. . . .’’
(Emphasis added.) Unlike the prior action, the present
action was not instituted against an officer or employee.
Rather, the attorney’s fees and costs that the plaintiff
seeks to recover involve an action that the municipal
employee or officer initiated against a municipality. Sec-
tion 7-101a does not authorize an award of costs
expended to enforce the right to indemnification under
§ 7-101a against a municipality. See Link v. Shelton, 186
Conn. 623, 632, 443 A.2d 902 (1982) (concluding that
legislature, in authorizing indemnification for attorney’s
fees sustained ‘‘as a result of such prosecution,’’ did
not authorize recovery of attorney’s fees sustained as
result of separate action to enforce right to indemnifica-
tion [emphasis omitted]). Because § 7-101a does not
authorize reimbursement of attorney’s fees that the
plaintiff incurred in the present § 7-101a action to
enforce the defendant’s statutory indemnity obligation,
the plaintiff is not entitled to the reimbursement of
attorney’s fees that he incurred in this action.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Tax Data Solutions, LLC v. O’Brien, Superior Court, judicial district of
New Haven, Docket No. CV-10-6016263-S.
   2
     We note that the court awarded attorney’s fees and costs that the plaintiff
expended to defend himself in the prior action, but denied his request for
attorney’s fees and costs he expended to prosecute the present § 7-101a (b)
indemnification action against the defendant.
   3
     Although not at issue in this appeal, the court additionally held that (1)
in the prior action against the plaintiff, he was clearly acting within the
discharge of his duties; (2) the defendant did not breach a contractual
obligation with the plaintiff by failing to pay the plaintiff’s attorneys fees
and costs; (3) the defendant did not breach the covenant of good faith and fair
dealing with the plaintiff; and (4) the defendant’s actions do not constitute
negligent misrepresentation.
   4
     Section 7-101a (b) provides in relevant part: ‘‘In the event such officer
or employee has a judgment entered against him for a malicious, wanton
or wilful act in a court of law, such municipality . . . shall not be held
liable to such officer and employee for any financial loss or expense
resulting from such act.’’ (Emphasis added.) Accordingly, in an indemnifica-
tion action under § 7-101a (b), the prior action cannot result in a judgment
against the plaintiff for any conduct involving malicious wanton or wilful
acts or ultra vires acts.
   5
     Section 7-101a (b) provides in relevant part: ‘‘In the event such officer
or employee has a judgment entered against him for a malicious, wanton
or wilful act in a court of law, such municipality shall be reimbursed by
such officer or employee for expenses it incurred in providing such defense
. . . .’’ (Emphasis added.)
   6
     Section 7-101a (d) provides: ‘‘No action shall be maintained under this
section against such municipality or employee unless such action is com-
menced within two years after the cause of action therefor arose nor unless
written notice of the intention to commence such action and of the time
when and the place where the damages were incurred or sustained has
been filed with the clerk of such municipality within six months after such
cause of action has accrued.’’ (Emphasis added.)
   7
     Although the notice requirement and time limitations of § 7-101a appear
to be similar to General Statutes § 7-465, the statutes provide for different
types of actions and, thus, involve different causes of action to trigger the
time limitations. It is important to note that ‘‘[u]nlike [§] 7-465, which permits
a plaintiff to bring a claim against a municipality to indemnify [its] employees,
[§] 7-101a provides indemnification to the employee from the municipality,
and does not contain a direct action by a non-employee plaintiff against the
municipality.’’ Edwards v. Cornell, United States District Court, Docket No.
3:13-CV-878 (WIG), 2017 U.S. Dist. LEXIS 147878, *11 (D. Conn. Sept. 13,
2017). Section 7-465 (a) provides in relevant part: ‘‘No action for personal
physical injuries or damages to real or personal property shall be maintained
against such municipality and employee jointly unless such action is com-
menced within two years after the cause of action therefor arose and written
notice of the intention to commence such action and of the time when and
the place where the damages were incurred or sustained has been filed with
the clerk of such municipality within six months after such cause of action
has accrued. . . .’’
   8
     The defendant mischaracterizes dicta in Orticelli in support of its posi-
tion. Specifically, the defendant represents in its brief that the Supreme
Court ‘‘did not recognize a right for a municipal employee to sue a municipal-
ity under [§] 7-101a (b),’’ the plaintiff’s cause of action in this case. As
previously discussed, the plain language makes clear there are three distinct
causes of action in § 7-101a (a) and (b). Further, the Supreme Court, used
the language cited by the defendant to clarify what the phrase ‘‘or employee’’
in § 7-101a (d) refers to and not for purposes of excluding the right for a
municipal employee to sue a municipality under § 7-101a (b). The Supreme
Court stated that ‘‘or employee’’ as used in § 7-101a (d) ‘‘places a time
limitation on the action a municipality can take against an employee for
reimbursement of defense expenses pursuant to . . . § 7-101a (b) in cases
involving malicious, wanton and wilful or ultra vires acts of municipal offi-
cers and employees.’’ Orticelli v. Powers, supra, 197 Conn. 14. The Supreme
Court’s failure to comment on the employee’s cause of action under § 7-
101a (b) does not, as the defendant implies, constitute a determination that
employees are limited to a cause of action under § 7-101a (a). The statute
plainly provides for a municipal employee’s indemnification action pursuant
to § 7-101a (b).
   9
     In addition, the defendant suggests that the trial court’s interpretation
of the statute would render the statute unconstitutional under the due
process clause of the federal and state constitutions. The defendant has not
provided this court with any legal authority on point to substantiate that
general assertion. We therefore decline to further consider that contention.
Turner v. American Car Rental, Inc., 92 Conn. App. 123, 130, 884 A.2d 7
(2005) (‘‘We are not required to review issues that have been improperly
presented to this court through an inadequate brief. . . . Analysis, rather
than mere abstract assertion, is required in order to avoid abandoning an
issue by failing to brief the issue properly.’’ [Internal quotation marks
omitted.]).
   10
      General Statutes § 10-235 provides in relevant part: ‘‘(a) Each board of
education shall protect and save harmless . . . any teacher . . . from
financial loss and expense, including legal fees and costs, if any, arising out
of any claim, demand, suit or judgment by reason of alleged negligence . . .
or any other acts . . . resulting in any injury, which acts are not wanton,
reckless or malicious, provided such teacher . . . was acting in the dis-
charge of his or her duties or within the scope of employment or under the
direction of such board of education . . . .
   ‘‘(b) . . . [E]ach local and regional board of education and each charter
school shall protect and save harmless . . . any teacher . . . from financial
loss and expense, including legal fees and costs, if any, arising out of any
claim, demand or suit instituted against such . . . teacher . . . by reason
of alleged malicious, wanton or wilful act or ultra vires act . . . while acting
in the discharge of his duties. In the event such member, teacher or other
employee has a judgment entered against him for a malicious, wanton or
wilful act in a court of law, such board of education or charter school shall
be reimbursed by such . . . teacher . . . for expenses it incurred in provid-
ing such defense and shall not be held liable to such . . . teacher . . . for
any financial loss or expense resulting from such act. . . .’’
   11
      As the facts of this case demonstrate, the defendant, through its counsel,
recognized it did not have a duty to defend at the outset and exercised its
choice not to do so. In fact, the defendant informed the plaintiff that it
would not provide a defense, but that pursuant to § 7-101a (b), if no judgment
was rendered against him, then the defendant would indemnify him.
   12
      To further support the defendant’s interpretation of when the cause of
action accrues, the defendant reasons that the use of the different terms—
’’action’’ and ‘‘cause of action’’—in § 7-101a (d) means that the two terms
are to have separate meanings. The defendant cites to State v. Walton, 41
Conn. App. 831, 842–43, 678 A.2d. 986 (1996), to support its interpretation.
A plain reading of the statute reveals the word ‘‘action’’ refers to a § 7-101a
action and the ‘‘cause of action’’ for a § 7-101a action accrues when the
plaintiff could have held the defendant liable for the § 7-101a action.
   13
      Section 7-101a (b) provides in relevant part that ‘‘each municipality shall
protect and save harmless any such municipal officer or municipal employee
from financial loss and expense, including legal fees and costs, if any,
arising out of any claim, demand or suit instituted against such officer or
employee . . . .’’ (Emphasis added.)